
	
		II
		112th CONGRESS
		1st Session
		S. 986
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to regulate
		  the subsidies paid to rum producers in Puerto Rico and the Virgin Islands, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Investing in U.S. Territories, Not
			 Corporations Act of 2011.
		2.Limitation on
			 government assistance to rum producersSubsection (e) of section 7652 of the
			 Internal Revenue Code of 1986 (relating to shipments of rum to the United
			 States) is amended by redesignating paragraphs (3) and (4) as paragraphs (4)
			 and (5), respectively, and by inserting after paragraph (2) the following new
			 paragraph:
			
				(3)Limitation on
				government assistance to rum producers
					(A)In
				generalIf the amount of
				direct and indirect government assistance paid or incurred by any covered
				government during any calendar year to persons producing rum within the
				jurisdiction of such government exceeds the limitation under subparagraph (B),
				the amount which would (but for this paragraph) be covered into the treasury of
				such government under this subsection shall be reduced for each of the 2
				succeeding calendar years by the amount of such excess.
					(B)LimitationThe
				limitation under this subparagraph is the amount equal to 15 percent of the
				amount which would (but for this paragraph) be covered into the treasury of
				such government under this section for the calendar year.
					(C)Separate
				application to each producerThe provisions of subparagraphs (A)
				and (B) shall also be applied separately to each rum producer, taking into
				account only the assistance paid or incurred by any covered government to such
				producer and only such producer’s production to which subsection (a)(3) or
				(b)(3) applies, whichever is applicable.
					(D)Government
				assistanceFor purposes of this paragraph—
						(i)Direct
				government assistanceThe
				term direct government assistance includes any transfer of funds,
				grant, subsidy (other than any generally available tax subsidy), loan, equity
				investment, loan guarantee, production or marketing incentive, income or price
				support, provision of goods or services (other than generally available
				infrastructure and public services), and such other assistance provided by a
				covered government as the Secretary identifies as consistent with the purposes
				of this paragraph.
						(ii)Indirect
				government assistanceThe term indirect government
				assistance includes any amounts expended by a covered government—
							(I)to promote,
				market, or otherwise support the rum industry within the jurisdiction of such
				government,
							(II)to pay principal
				and interest on, and expenses related to, indebtedness incurred, the proceeds
				of which are used to provide rum subsidies, or
							(III)for any other
				purpose identified by the Secretary as consistent with the purposes of this
				paragraph.
							(iii)Certain
				debt-financed payments excludedThe terms direct government
				assistance and indirect government assistance shall not
				include any payment made by a covered government to a rum producer out of funds
				raised through a loan (including the issuance of a debt instrument), but shall
				include any payment of principal and interest on the loan (or debt
				instrument).
						(E)Annual
				reportsEach covered government shall, for each calendar year,
				submit a report to the Secretary detailing the amount and type of direct and
				indirect government assistance provided by such government to each rum producer
				during such calendar year and to rum producers in the aggregate during such
				year. Such report shall be submitted at such time, and in such form, as is
				prescribed by the Secretary.
					(F)Covered
				governmentFor purposes of
				this paragraph, the term covered government means the government
				of Puerto Rico and the government of the Virgin
				Islands.
					.
		3.Maximum and
			 minimum allocations of rum excise taxes between puerto rico and the virgin
			 islandsSection 7652 of the
			 Internal Revenue Code of 1986 is amended by inserting after subsection (h) the
			 following new subsection:
			
				(i)Limitations on
				allocation of rum excise taxes between puerto rico and the virgin
				islands
					(1)In
				generalNotwithstanding subsections (a), (b), and (e), if,
				without regard to this subsection and subsection (e)(3)), the Secretary
				determines that the respective shares of Puerto Rico and the Virgin Islands of
				the aggregate amount to be covered into their treasuries under this section for
				any calendar year are not within the parameters of paragraph (2), the Secretary
				shall increase or decrease such shares to the extent necessary to bring them
				within such parameters.
					(2)ParametersThe
				parameters of this paragraph are that—
						(A)Puerto Rico’s
				share shall be at least 65 percent but not more than 70 percent of such
				aggregate amount, and
						(B)the Virgin
				Island’s share shall be at least 30 percent but not more than 35 percent of
				such aggregate amount.
						(3)Application with
				subsection (e)(3)This
				subsection shall be applied before subsection
				(e)(3).
					.
		4.Denial of cover
			 over for rum redistilled into cane neutral spiritsSection
			 7652 of the Internal Revenue Code of 1986 is amended by inserting after
			 subsection (i) the following new subsection:
			
				(j)Denial of cover
				over for rum redistilled into cane neutral spiritsNo
				amount shall be covered over under subsection (a) or (b) with respect to rum
				which is redistilled into cane neutral spirits after being brought into the
				United States. The Secretary shall prescribe such information reporting as the
				Secretary determines necessary to carry out the preceding
				sentence.
				.
		5.Effective
			 date
			(a)In
			 generalExcept as provided in
			 subsection (b), the amendments made by this section shall apply to calendar
			 years after 2011.
			(b)Denial of cover
			 over for rum redistilled into cane neutral spiritsThe amendment
			 made by section 4 shall apply to rum brought into the United States after the
			 date of the enactment of this Act.
			
